I cannot agree. In my opinion the question of whether defendants were negligent in maintaining the type of counters here used is properly in issue under the pleadings of this case. The allegation of negligence in the complaint is very general and such, it seems to me, as would permit a showing of defendants' neglect, if that it was, in employing the hereinafter mentioned means of displaying merchandise. The complaint alleges that plaintiff slipped on matter "which had been carelessly and negligently thrown and allowed to remain" upon the floor. Obviously, "thrown" means cast or allowed to fall on the floor. I believe that it should be so construed and that the issue was within the pleadings.
The counters here used were topped with trays about four inches deep. These trays stood at an angle of 25 degrees. They were next to the aisles, which were about four feet wide. There were no guards on these trays to prevent vegetables from sliding off or from being knocked onto the floor. There is testimony to the effect that very often these trays were piled up high in the center with such foodstuffs as string beans, lettuce, green peas, etc. An employe testified that very frequently beans or peas were knocked on the floor into the aisles by persons passing by and that persons other than this plaintiff had been seen to slip on foodstuffs which had fallen onto the floor. The very fact that defendants instructed the employes immediately to sweep up things that fell on the floor admits of the fact that defendants knew that from time to time vegetables and other matter fell upon the floor and created a hazard to persons walking in the aisle. Hence it well could be found that defendants knew or should have known that the counters and trays were dangerously placed and that as a result injury might befall someone, as it did in this case.
I believe that there should be a reversal, that the issue here outlined is properly within the pleadings, and that the question of whether defendants used reasonable care in regard to the use of this type of counters is fairly and properly for the jury. A directed verdict for defendant is given only in the clearest of cases. This is not such a case. *Page 71